Citation Nr: 0726539	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-29 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for service-connected 
calluses, both little toes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1977 to May 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the above claim.

To the extent that the veteran is claiming service connection 
for a foot disorder other than calluses, this issue is 
referred to the RO for appropriate action.  See Statements in 
Support of Claim, dated July 3, 2003, and March 26, 2004.


FINDING OF FACT

The veteran's service-connected calluses, both little toes, 
are manifested by pain on examination.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but not higher, 
for a service-connected callus on the right little toe have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
4.118, Diagnostic Codes 7804, 7819 (2006).

2.  The criteria for a 10 percent evaluation, but not higher, 
for a service-connected callus on the left little toe have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
4.118, Diagnostic Codes 7804, 7819 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in August 2003.  The veteran was told 
of the requirements to successfully establish an increased 
rating, advised of his and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  The timing and content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

An additional letter discussing the assignment of effective 
dates was mailed to the veteran in March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Any 
defect in the timing of this notice is harmless error, and 
can be corrected by the RO following the Board's decision.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent a VA 
examination in September 2003.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The service-connected calluses of both little toes are 
evaluated as noncompensable under Diagnostic Code 7819.  
According to this Diagnostic Code, benign skin neoplasms are 
evaluated as disfigurement of the head, face, or neck (under 
Code 7800); scars (under Codes 7801, 7802, 7803, 7804, or 
7805); or impairment of function.  38 C.F.R. § 4.118, 
Diagnostic Code 7819.  

Following a review of the entire claims file, the Board finds 
that a 10 percent disability rating is warranted for the 
calluses on the veteran's right and left little toes.  
Relevant VA medical records show recurring debridement of the 
calluses on the veteran's toes, as well as findings of pain 
and tenderness.  During a September 2003 VA examination, the 
examiner noted that the veteran had localized pain in each 
little toe to a corn.  The veteran was diagnosed as having 
pain and tenderness of corns, each little toe, which were 
oval shaped and measure 8 x 6 mm.  The examiner commented 
that the veteran was ambulatory and walked gingerly, but no 
abnormality of strength or motion was found on examination.  

Diagnostic Code 7804 provides that a 10 percent disability 
evaluation is warranted for superficial scars that are 
painful on examination.  A 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  Based on those criteria, and the findings of 
painful corns, a 10 percent evaluation is warranted for the 
callus on the right toe and the callus on the left toe. See 
38 C.F.R. § 4.20.  

Ten percent is the maximum rating available under Diagnostic 
Codes 7802, 7803, and 7804.  Thus, the Board will consider 
whether the criteria for an evaluation in excess of 10 
percent are warranted under any other applicable diagnostic 
codes.  

The veteran's service-connected disability involves his toes.  
Therefore, Diagnostic Code 7800 is not for application.  Each 
callus measures 8 x 6 m.m.; therefore, a higher rating is not 
warranted under Diagnostic Code 7801.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7801.  Furthermore, the VA examiner stated 
that although the veteran walked gingerly, there was no 
abnormality of strength or motion found on examination; 
therefore, a rating in excess of 10 percent is not warranted 
for impairment of function.  There is no competent evidence 
showing a moderately severe foot condition.  See 38 C.F.R. 
§§ 4.71a, 4.118, Diagnostic Codes 5284, 7805.  Further, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected calluses or 
that these disabilities have caused marked interference with 
employment.  See 38 C.F.R. § 3.321.  In September 2003, it 
was noted that he worked for a company in shipping and 
receiving.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, except as otherwise noted, the 
preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Entitlement to a 10 percent evaluation, but not higher, for a 
service-connected callus on the right little toe is granted, 
subject to the rules and payment of monetary benefits.

Entitlement to a 10 percent evaluation, but not higher, for a 
service-connected callus on the left little toe is granted, 
subject to the rules and payment of monetary benefits.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


